72 F.3d 775
Jackson Chambers DANIELS, Jr., Petitioner,v.UNITED STATES DISTRICT COURT FOR the CENTRAL DISTRICT OFCALIFORNIA, Respondent.Arthur Calderon, Warden, San Quentin State Prison;  theAttorney General of the State of California, RealParties in Interest.
No. 94-70295.
United States Court of Appeals,Ninth Circuit.
Dec. 28, 1995.

Before:  FERGUSON, NORRIS, and TROTT, Circuit Judges.

ORDER

1
The petition for rehearing is GRANTED.


2
This court's opinion, filed July 18, 1995, is hereby WITHDRAWN.